—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 11, 1993, convicting him *571of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant has preserved for appellate review his contention that the Supreme Court improperly admitted into evidence certain testimony by the defendant’s mother and two other prosecution witnesses, it is without merit (see, CPL 470.05 [2]; People v Bruen, 136 AD2d 648). The testimony in question, which was essentially innocuous, was relevant to the defendant’s alleged belief that the unarmed victim was a sniper. It also served to establish the basis for the victim’s presence at the scene of the crime. Moreover, the Supreme Court properly instructed the jury on the limited relevance of the testimony (see, People v Berg, 59 NY2d 294).
We have considered the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.